Citation Nr: 0016887	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-03 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to September 26, 1995, 
for the grant of service connection for hepatitis C as 
secondary to a service-connected gunshot wound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to an effective date 
prior to September 26, 1995, for hepatitis C secondary to a 
gunshot wound.

The Board notes that in a June 1999 rating decision, the RO 
denied entitlement to service connection for diabetes 
mellitus, claimed as secondary to service-connected hepatitis 
C.  The veteran has not filed a notice of disagreement as to 
that decision.  Thus, it is not before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  On December 5, 1995, the RO received copies of private 
medical statements reflecting a diagnosis of hepatitis C.  

2.  In a June 1996 rating decision, the RO granted 
entitlement to service connection for hepatitis C as 
secondary to a service-connected gunshot wound, effective 
September 26, 1995.  

3.  The earliest medical diagnosis of hepatitis C of record 
is dated September 26, 1995.



CONCLUSION OF LAW

Entitlement to an effective date prior to September 26, 1995, 
for the grant of service connection for hepatitis C as 
secondary to a service-connect gunshot wound is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of the veteran's award of entitlement to 
service connection is governed by 38 U.S.C.A. § 5110(a), 
which provides that, unless specifically provided otherwise, 
the effective date of an award based on an original claim or 
a claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Unless specifically provided, such determination is made on 
the basis of the facts found.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3,151(a) (1999).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (1999).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified by the claimant.  
38 C.F.R. § 3.155 (1999).

A review of the record reflects that the veteran filed an 
original claim in July 1968 seeking entitlement to service 
connection for residuals of a gunshot wound, a skin 
condition, and malaria.  A VA examination report dated in 
November 1968 reflects the veteran's systems were clinically 
evaluated as normal with the exception of an old gunshot 
wound, an old healed fracture, and tinea corporis.  
Laboratory reports of blood and urine were marked non-
reactive and negative.  

The veteran's claim of entitlement to service connection for 
hepatitis C, claimed as secondary to a gunshot wound, was 
first received by the RO on December 5, 1995. The record is 
silent for any competent medical evidence of a diagnosis of 
hepatitis C until December 5, 1995, when the RO received 
several statements from a private physician reflecting a 
diagnosis of hepatitis C.  The letters are dated September 
26, 1995 and November 20, 1995.  At that same time, the RO 
also received a copy of an uninterpreted VA laboratory report 
dated in February 1985.  In a June 1996 rating decision, the 
RO granted entitlement to service connection for hepatitis C 
as secondary to a service connected gunshot wound, effective 
September 26, 1995.

Subsequent to December 5, 1995, the veteran submitted 
numerous statements from private physicians stating that 
blood transfusions received during service were the only 
feasible source of the veteran's hepatitis C.  The nexus 
between the veteran's hepatitis C and blood transfusions 
received during service was supported by an April 1997 VA 
gastrointestinal examination.  The veteran also submitted a 
statement from D. M., a lay witness.  The lay witness stated 
that he had worked with the veteran from January 16, 1994 
until January 1995, and observed him to have fatigue, 
dizziness, and difficulty with balance.  A copy of 
appointment schedules for laboratory tests was also submitted 
by the veteran.  The report reflects that on July 5, 1995, 
the veteran was scheduled for an appointment at 10:45in the 
morning, and the word "hepatitis" was noted under the 
"comments" section.  

The veteran contends that an effective date back to July 1, 
1968 is warranted for his service-connected hepatitis C.  He 
has also argued that if he had been informed of elevated 
liver enzymes shown in the February 1985 VA laboratory 
report, he could have begun treatment earlier with the 
possibility of a better outcome.  The Board recognizes the 
veteran's argument that an earlier effective date is 
warranted because he believes that his symptoms of fatigue, 
dating back to service, have always represented hepatitis C.  
The Board is also cognizant of the private medical opinions 
stating that the veteran contracted hepatitis C from 
transfusions received during service.  However, as previously 
noted, the first documented evidence of a diagnosis of 
hepatitis C is dated September 26, 1995. 

Despite the veteran's contentions, the copy of scheduled 
appointments only reflects that the veteran was scheduled for 
an appointment on July 5, 1995.  Although the word hepatitis 
is noted in the comments section, this evidence does not 
reflect a medical diagnosis of hepatitis C.  Additionally, 
the February 1985 VA laboratory report does not reflect a 
medical diagnosis of hepatitis C, only the uninterpreted 
results of blood testing.  The Board is constrained from 
substituting its own (or the veteran's) medical judgment in 
place of the diagnoses and findings provided by medical 
professionals.  See Allday v. Brown, 7 Vet. App. 517 (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
record is silent for competent medical evidence of a 
diagnosis of hepatitis C prior to September 26, 1995.  

Under the law, the effective date in this original claim 
cannot be earlier than the date the claim subsequently 
granted was received, even if the evidence suggest that the 
veteran had hepatitis C for many years prior to that date.  
To the extent that the veteran contends that he is entitled 
to an earlier effective date because he has had hepatitis C 
since his blood transfusions during service, but the 
disability was just not recognized, that argument must fail 
as the fact remains that there is no evidence of record of a 
diagnosis of hepatitis C prior to September 26, 1995.  The 
Board notes that under a strict application of the applicable 
law and regulations, the effective date of a grant of 
entitlement to service connection for hepatitis C should be 
December 5, 1995, the date the claim was received.  However, 
the RO has seen fit to give the veteran the benefit of an 
effective date of September 26, 1995, the earliest date of 
diagnosis.  

In light of the foregoing, the Board finds that an effective 
date prior to September 26, 1995, for the grant of 
entitlement to service connection for hepatitis C is not 
warranted.  See 38 U.S.C.A. § 5110(a).  




ORDER

Entitlement to an effective date prior to September 26, 1995, 
for the grant of entitlement to service connection for 
hepatitis C, as secondary to a gunshot wound, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

